Citation Nr: 0034066
Decision Date: 12/29/00	Archive Date: 02/02/01

DOCKET NO. 99-24 635               DATE DEC 29, 2000

On appeal from the Department of Veterans Affairs (VA) Regional
Office (RO) in St. Louis, Missouri

THE ISSUE

Entitlement to service connection for a chronic acquired back
disability.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The veteran had active service from August 1967 to August 1970. He
had periods of service with the Missouri Army National Guard
between September 1979 and November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a May 1999 rating decision of the VARO in St. Louis.

REMAND

A review of the evidence of record discloses that while on active
duty for training in August 1981, the veteran injured his back
while moving a Howitzer. He had severe muscle spasm, as well as
extreme tenderness over the left lumbar area with marked guarding
and flexion. A diagnosis of back strain was made.

The day following the injury, the pain had improved. Deep tendon
@reflexes were equal bilaterally, and there was loss of sensation.
Visible spasm in the back was much less, with less splinting. He
was to continue resting the back and taking medication.

Periodic medical examinations thereafter showed no spinal
abnormalities. However, in a report of medical history made at the
time of periodic examination in April 1992, while the veteran
indicated that he had not had any recurrent back pain or any bone,
joint, or other deformity, he did indicate that he was talking
"occasional pill for my backache." However, clinical examination of
the spine at that time was normal.

Of record is a February 1999 VA general medical examination report
indicating that no medical records were available for review except
for private X-ray studies the veteran had in his possession. One
study reportedly showed mild degenerative joint disease. Reference
was made to a bone scan in September 1998 and an X-ray study in
November 1998, each of which was normal. A pertinent assessment was
made of

- 2 -

"chronic low back pain since 1982, musculoskeletal in origin with
some mild degenerative joint disease noted on today's lumbosacral
spine film; chronic in nature."

The veteran's personal treating physician, Harry G. Miller, M.D.,
an orthopedic surgeon, stated in November 1999 that the cause of
the veteran's back pain began in 1981 when he was injured by a
cannon in service. It was indicated that physical examinations on
numerous occasions had shown a decreased range of motion of the
lumbar spine. Notation was also made that X-ray studies had shown
minimal degenerative changes of the lumbar spine. Also, it was
indicated that magnetic resonance imagining on two occasions had
shown degenerative disc disease, with mild bulging and stenosis of
the L3/L4 levels. The physician stated that, based on the veteran's
history of injury in 1981, and based upon the persistent,
continuous pain in the back from that time, it "would appear that
the accident in 1981 did produce ligamentous damage; this damage
has resulted in progressive pain in his lumbar spine."

Additional medical evidence of record includes the report of a VA
orthopedic examination accorded the veteran in January 2000. At
that time, the claims file was reviewed by the examiner. The
examiner opined that the veteran had back strain with degenerative
disc disease and chronic low back pain. He noted that the veteran
had a documented back injury in 1981, and had no other history of
injury. It was "my opinion that the patient's current back problems
are due to the injury he received in 1981."

In February 2000, the VA physician again reviewed the claims file.
This time, he indicated it was "impossible" to attribute the
veteran's current back problems to the injury sustained in 1981. He
noted that the veteran had had problems with recurrent back pain
since 1981, although he noted "It is not documented in his chart."

From a review of the available evidence, the Board believes that
the duty to assist the veteran requires clarification of the
opinion from the VA physician in February 2000. Therefore, the case
is REMANDED to the RO for the following:

3 -

1. The veteran should be contacted and requested to identify the
names, addresses, and approximate dates of treatment for all VA and
private health care providers who may possess additional records
pertinent to his claim. After securing any necessary authorization
from the veteran, the RO should attempt to obtain copies of those
treatment records identified which have not previously been
secured. Of particular interest are any records from Harry G.
Miller, M.D., 1701 North Second Street, Clinton, Missouri, 64735,
subsequent to November 18, 1999.

2. The RO should refer the claims folder to the VA physician who
examined the veteran in January 2000 and reviewed the claims folder
in February 2000 at the VA Medical Center in Columbia, Missouri. He
should be asked to state whether it is as likely as not that any
current back disability the veteran has is attributable to his
active service. If this physician is not available, the veteran
should be accorded an orthopedic examination for the purpose of
determining the etiology of any back disorder now present. The
claims file and a copy of this REMAND must be made available to and
reviewed by the examiner prior to the examination. Any necessary
tests, to include X-ray studies, should be conducted. The examiner
is requested to provide an assessment as to whether it is as least
as likely as not that any current back disability is related to any
incident of the veteran's military service. The examiner should
provide the complete rationale for any conclusion reached. The
veteran is advised that failure to report for any scheduled VA
examination without good cause shown may have adverse impact on his
claim.

- 4 -

3. The RO should then review the claims file to ensure that all of
the above-requested development has been completed. If any such
development has not been completed, the RO should take corrective
action. See Stegall v. West, 11 Vet. App. 268 (1998).

Thereafter, if the benefit sought remains in a denied status, the
RO should issue an appropriate supplemental statement of the case.
Then, the case should be returned to the Board, if otherwise in
order, for further action. The Board intimates no opinion as to any
final outcome warranted. The veteran need take no action unless
otherwise notified.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38.03.

ROBERT E. O'BRIEN 
Acting Veterans Law Judge 
Board of Veterans' Appeals

- 5 -

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

6 - 


